—Judgment, Supreme Court, New York County (Charles *149Ramos, J.), entered March 11, 1999, awarding plaintiff the principal amount of $640,000, and bringing up for review an order, same court and Justice, entered March 8, 1999, which, in an action by an investment banker against its former customer to recover a fee and expenses, insofar as challenged, granted plaintiff’s motion for summary judgment on its causes of action for breach of contract, unanimously affirmed, with costs. Appeal from the order unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
Plaintiff was properly granted summary judgment where the subject contract unambiguously entitled it to a fee in the event defendant obtained financing within 12 months after expiration of the contract from any investor with which defendant had discussions during the term of the agreement and evidence established that defendant obtained such financing from such an investor. Defendant raises no material issues of fact, and indeed the thrust of its position goes to the meaning of the contract, and is essentially legal in nature. Plaintiff was also properly granted summary judgment in the amount of $40,000 for its expenses under the contract provision entitling it to reimbursement for its reasonable expenses, including attorneys’ fees, up to a maximum of $40,000, an invoice from its attorneys for more than $50,000 and an attached computerized time sheet providing details of the attorneys’ services that were not challenged by defendant in any particular respect. Concur — Sullivan, P. J., Tom, Mazzarelli, Wallach and Buckley, JJ.